                     Case 2:19-cv-01574-ER Document 46 Filed 08/26/19 Page 1 of 3

Nicole Spicer

From:                              Anna Lyam pe rt <Anna@vrlatech com
Sent:                              Monday, August 26, 2019 2:17 AM >
To:                                RobrenoCorrespondence
Cc:                                elyampert@yahoo.com
Subject:                           Action19-01s740     ef endto
                                   Defend an t' s Opposition    ,s Opposition to Pl · · ,
                                                             antPlaintiff's Correct,on
                                                                                   . aint,ff s Correction
                                                                                       to Order           to Order Request
                                                                                                 Request.pdf
Attachments:




        Anna Lyampert
        21021 Erwin St. Apt 464
        Woodland Hills, CA 91303
        an na@vrlatech.com



        August 25, 2019



        Honorable
        u ·       Eduardo C· Ro breno
        Rrnted States District Judge for the E
         oom 15614, Courtroom 15-A            astern District of Pennsylvania



                                      ' Opp os,·t·,on to Plaintiff's correct,on
        Re: Action 19-01574 Defen dants                                     . to Order Re quest

        Dear Judge Robreno I

        Attached please find Defendant's Oppos1t1on
                                               .. to Plaintiff' s Correct1on
                                                                          . to Ord

        Respectfully,                       .A\      /'                             ~quest.
        Defendants                          V'..,(.."lie.,                         c_,j/
                               lt>'6 /d<J if. ; t ~ .
        5/U/tf                                 f-.J_             I-~~
                                                                                         47
        Case 2:19-cv-01574-ER Document 46 Filed 08/26/19 Page 2 of 3



Dear Judge Robreno,

       I am writing to object to plaintiff's letter dated August 23, 2019 where plaintiff is
requesting a correction of Your Honor's Order of August 20, 2019.

         We do not believe that any mistakes have been made by either LSS or the Court
regarding the word "method" in the "Long Term Engagement Agreement" (LTEA) when Your
Honor issued the order stating that "the venue of arbitration shall be Philadelphia; the forum of
arbitration shall be the JAMS organization, and the arbitration shall be selected in accordance
with JAMS procedural rules."

        We reiterate our argument that the definition of "method" does not permit plaintiff to
choose the rules it wishes to choose in the arbitration proceedings. Without waiving my previous
argument of the definition of "method" using the dictionary definition, I also would also like to
point out that the Court can understand the meaning of the word "method" through a simple
reading of the LTEA itself.

          Paragraph 12 of the LTEA states "if this mediation proves unsuccessful, LSS and Clients
will submit to binding arbitration in an arbitration venue and forum chosen by Mr. Farrow and
Mr. Bochetto." The following sentence states" If Mr. Farrow and Mr. Bochetto cannot agree on
the method of arbitration, each of them will suggest one, and it will be decided by coin toss to
be performed by Mr. Farrow." It is best to understand the contract if you read it as a whole, the
first of the two sentences of the arbitration provision give the definition of method as plaintiff
intended it to mean ''venue and forum." Simply, plaintiff and defense counsel were to try to
figure out the venue and forum if mediation did not work. If the parties' counsel could not work
together then the "method" (the venue and forum) would be figured out by a coin toss. In its new
letter, plaintiff is now attempting to disguise its attempt to again expand on the word "method" to
include deciding the arbitrator and the speed of the process. This is not fair to defendants, as
plaintiff is trying to gain control in this case by wordplay. Also, it goes against the Court's recent
Order, which in its footnote defines "method" as "forum and venue" using the same analysis as
mentioned above. Additionally, Plaintiff's "correction" letter appears to basically be an improper
motion for reconsideration. Further, adding insult to injury, it was plaintiff's choice to use the
word "method" in drafting the arbitration provision and now plaintiff is using this ambiguous word
choice against defendants.

       What is also frustrating is that if one goes back to the Complaint filed by plaintiff on
March 14, 2019, it is clear that plaintiff also believed the word "method" only to mean "forum and
venue." Paragraphs 62 through 72 under the subheading "Venue and Forum for Arbitration"
shows that Plaintiff's understanding was that "forum and venue" were to be picked by the parties
and that the coin toss was only there to "avoid allegations of bad faith." According to plaintiff's
Complaint, the idea of choosing an expedited or streamlined procedure was not meant to be
included in the word "method". This is further backed up by plaintiff's Count I which states:

       "Jams (Philadelphia) is the proper forum for the arbitration between the parties.
  WHEREFORE, Plaintiff LSS demands an order by this Court directing Defendants and Plaintiff
to engage in binding arbitration by the JAMS branch in Philadelphia, on standard rules of the
JAMS arbitration service."
        Case 2:19-cv-01574-ER Document 46 Filed 08/26/19 Page 3 of 3



 It is interesting to note that Plaintiff now is asking for streamlined arbitration under the JAMS
rules. The first rule under the streamlined process states:

         (a) The JAMS Streamlined Arbitration Rules and Procedures ("Rules") govern binding
Arbitrations of disputes or claims that are administered by JAMS and in which the Parties agree
to use these Rules or, in the absence of such agreement, no disputed claim or counterclaim
exceeds $250,000, not including interest or attorneys' fees, unless other Rules are prescribed.
This rule can be found on JAMS website - https://www.jamsadr.com/rules-streamlined-
arbitration/

        In the Count section in its Complaint, plaintiff seems to be asking for seven figures in
damages (Pages 15-18 of the Complaint). Yet, plaintiff now wants the streamlined JAMS
procedure, which is: (1) contrary to what it asked for in the Complaint; (the standard procedure)
and (2) only is allowed in cases up to $250,000.00.

       Thus, we believe that the Order dates August 20, 2019 has no mistakes and does not
need to be corrected.

                                                                              Respectfully,
                                                                              Defendants
